DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on August 9, 2021 is acknowledged.  Claims 1-4 have been canceled in favor of new claims 5-9.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed August 17, 2021 and November 17, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received August 9, 2021 are acceptable for examination purposes.
Specification
The substitute specification filed August 9, 2021 has been entered and has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 does not appear to agree with claim 5.  Claim 5 recites that the at least one overcurrent protection device (OCP device) is in the positive line or the negative line (see line 5 of claim 5).  Claim 6 recites that the same at least one overcurrent protection device is contained both in the positive line and in the negative line.  Claim 5 only provides for the OCP device to be in either the positive line or the negative line.  Claim 6 improperly conflicts with the scope of claim 5 as it then provides for the OCP device in both lines.  Furthermore, it is noted that the any one OCP device is only provided in the positive line or negative line and when plural OCP devices of the invention are present, each OCP device of the plurality is provided in either the positive line or the negative line, but not capable of being in both lines for the same OCP device as also recited in claim 6.
Claim 8 recites the limitation "the overcurrent protection device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim for instances when plural overcurrent protection devices are present (as covered by claim 5).  For instances when plural overcurrent protection devices are present, it is then unclear which overcurrent protection device(s) the singular form of the overcurrent protection device recited in claim 8 is referring to (a particular device, some of the devices or all of the devices).  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (U.S. Patent Application No. 2014/0030557).
As to claim 5, Kim discloses a rechargeable battery 30 comprising a housing for accommodating at least one energy storage cell; a positive line 20 and a negative line to terminal 40b, and at least one overcurrent protection device 110, 210, 310, 410, 510 in the positive line 20 (Figs. 1A, 3A, 4A, 5A, 6A). 

    PNG
    media_image1.png
    499
    460
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    496
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    270
    402
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    289
    364
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    297
    434
    media_image5.png
    Greyscale

As to claim 8, the overcurrent protection device 310 is a fusible link having a fuse pattern 112, 312, 412, 512.
Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sato (U.S. Patent Application No. 2002/0039270).
As to claim 5, Sato discloses a rechargeable battery 1 comprising a housing for accommodating at least one energy storage cell; a positive line 11 and a negative line to terminal 13, and at least one overcurrent protection device 7 along the negative line 13 (Fig. 1 for example). 

    PNG
    media_image6.png
    346
    434
    media_image6.png
    Greyscale

As to claim 8, the overcurrent protection device 7 is a thermally responsive fuse, i.e. a fusible link (paras. [0047]-[0057]).
Claims 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Matthias (U.S. Patent Application No. 2010/0173179).
As to claim 5, Matthias discloses a rechargeable battery 3 comprising a housing for accommodating at least one energy storage cell; a positive line 8 and a negative line 9, and at least one overcurrent protection device 10 in the positive line 8 (Figs. 1).


    PNG
    media_image7.png
    428
    533
    media_image7.png
    Greyscale

As to claim 7,  the overcurrent protection device 10 includes two protection devices 11 and 13 arranged in parallel (Fig. 1).
As to claim 9, the battery device above is provided to power a handheld power tool 18 such as a drill or cordless screwdriver (paras.[0001], [0002], [0017]).
Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (U.S. Patent Application No. 2014/0002003).
As to claim 5, Kim discloses a rechargeable battery 210a comprising a housing for accommodating at least one energy storage 211; a positive line and a negative line where the positive line and negative line each are provided with a fuse 214 (Fig. 2 for example).

    PNG
    media_image8.png
    532
    759
    media_image8.png
    Greyscale
 
As to claim 6, fuses 214 are provided in each of the positive line and negative line (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2005/0077878 teaches of fuses/fusible links provided in battery systems to limit current through a circuit branch (para. [0088]).  U.S. Patent Application No. 2013/0143101 teaches of providing an array of fusible links throughout a battery pack (Fig. 1) to improve battery safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725